Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 1 of 12 Page ID #:3037


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-620 JVS(JDEx)                                        Date   December 13, 2018

 Title             Glaukos Corp. v. Ivantis, Inc.


 Present: The Honorable            James V. Selna
                        Karla J. Tunis                                        Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           (IN CHAMBERS)
                        Order Denying Plaintiff’s Motion for Summary Judgment and Granting
                        Defendant’s Motion to Defer Summary Judgment

       Plaintiff and Counter-Defendant Glaukos Corporation (“Glaukos”) filed a motion
for summary judgment of non-infringement on Defendant and Counter-Claimant Ivantis,
Inc.’s (“Ivantis”) Counterclaims for patent infringement. Mot., Docket No. 54. Ivantis
filed an opposition. Opp’n, Docket No. 63. Glaukos replied. Reply, Docket No. 68.

       Ivantis moved in the alternative to defer summary judgment under Federal Rule of
Civil Procedure 56(d). 56(d) Mot., Docket No. 64. Glaukos filed an opposition. 56(d)
Opp’n, Docket No. 69.

      For the following reasons, the Court denies Glaukos’s motion without prejudice
and grants Ivantis’s motion.

                                                    I. BACKGROUND

       Glaukos filed this action for patent infringement against Ivantis on April 14, 2018.
Docket No. 1. Ivantis subsequently purchased U.S. Patent Nos. 8,540,659 (“the ‘659
Patent”); 9,603,741 (“the ‘741 Patent”); and 9,833,357 (“the ‘357 Patent”) (together, “the
Berlin Patents”). Docket No. 44. On August 16, 2018, Ivantis filed counterclaims
asserting that Glaukos’s iStent inject product infringes the Berlin Patents. Id. On
September 6, 2018, Ivantis filed an amended answer and counterclaims. Docket No. 47.
On October 1, 2018, Ivantis served its Infringement Contentions. Declaration of Lisa
Glasser (“Glasser Decl.”), Docket No. 54-3, Ex. A. On November 9, 2018, Glaukos
filed the instant motion for summary judgment of non-infringement. Mot., Docket No.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 2 of 12 Page ID #:3038


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 18-620 JVS(JDEx)                             Date   December 13, 2018

 Title          Glaukos Corp. v. Ivantis, Inc.

54.

A.       The Human Eye and Schlemm’s Canal

        The iris, with the pupil at its center, partitions the human eye into two chambers.
The “anterior chamber” is the smaller, external-facing chamber with a window called the
“cornea” that lets light in. The iris and pupil together modulate how much light goes into
the internal “posterior chamber” for the retina to register and send to the brain for visual
perception. See Mot., Docket No. 56-4 at 2. The iris is encircled by a structure called
“Schlemm’s canal.” Schlemm’s canal rings the eye where the cornea meets the “sclera”
(the white of the eye). In a healthy eye, a clear substance called “aqueous humor” flows
into Schlemm’s canal from the anterior chamber through a network of cell layers called
the “trabecular meshwork,” then drains out of the eye through one of several dozen
“collector channels.” See, e.g., Declaration of Ajay Krishnan (“Krishnan Decl.”), Docket
No. 65, Ex. 20 at 251–54. When the flow of aqueous humor is impeded, as in the case of
glaucoma, intraocular pressure (“IOP”) within the eye increases. Untreated, this can
result in vision impairment or even blindness. The side of the canal where the collector
channels are located is the “outer wall,” of Schlemm’s canal, and opposite the outer wall
is the “inner wall,” closest to the anterior chamber. The distance between the outer and
inner walls of Schlemm’s canal is at issue in this motion. However, it is undisputed that
the lumen of Schlemm’s canal is not static, and it narrows as IOP increases. See Glasser
Decl., Ex. K at GKOS00008432; Krishnan Decl., Ex. 22 at 293, 315.

B.       The Accused Product: the iStent inject

       Glaukos’s iStent inject (“Inject”) is the Accused Product. The Inject is approved
by the FDA “for reduction of [IOP] in adult patients with mild to moderate primary open-
angle glaucoma.” Glasser Decl., Ex. D at 4 (pagination per docket). Using a pre-loaded
injector, two Inject devices are inserted into Schlemm’s canal during a patient’s cataract
surgery, enhancing aqueous flow. Id. at 2–4. More specifically, the conical “head” of the
Inject is placed in Schlemm’s canal, while the narrow “thorax” of the device resides in
the trabecular meshwork, and the wider “flange” at the bottom of the device resides in the
anterior chamber. Id. at 2. The aqueous humor flows through a central inlet in the flange
which runs all the way to a central outlet at the tip of the Inject’s head. Id. The central
inlet and outlet are 80 micron-wide holes. Id. The Inject’s head also has four side outlet
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 2 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 3 of 12 Page ID #:3039


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-620 JVS(JDEx)                                 Date   December 13, 2018

 Title          Glaukos Corp. v. Ivantis, Inc.

holes which are each 50 microns wide. Id. The entire Inject is 360 microns by 230
microns, including its conical head, which measures 150 microns from base to tip. Id.,
Ex. E. Accordingly, the Inject is barely visible to the human eye. See Mot., Docket No.
56-4 at 4.

C.       The Berlin Patents

         1.      The ‘659 Patent

       On May 19, 2000, Michael Berlin (“Berlin”) filed a provisional patent application
describing methods for treating glaucoma using photoablation. Glasser Decl., Ex. J. On
January 7, 2008, Berlin filed a divisional application claiming priority to the provisional
application and a May 2001 utility patent application. Id., Ex. K at GKOS00008034.
However, Berlin’s claims were repeatedly rejected by the Patent Office, primarily in view
of three prior art references: Glaukos’s Lynch and Bergheim patents, and a third-party
patent, Ritch. Id. at GKOS00008140–47, 8193–98, 8273–81, 9342–59. Berlin attempted
to overcome the Patent Office’s rejections for almost five years. See generally, id.

       On December 19, 2012, Berlin cancelled all pending claims and added new
independent claims that included the limitations at issue in this motion: method claim 1
and device claim 15 of the ‘659 Patent. Id. at GKOS00008365–67. To distinguish the
prior art patents, Berlin also submitted supplemental information to the Patent Office
“regarding the interior dimensions of Schlemm’s canal.” Id. at GKOS00008371. The
‘659 Patent was subsequently issued on September 24, 2013. Id. at GKOS00008505–35.
Method claim 1 recites in relevant part:

                    inserting an intraocular implant . . . without substantially
                    impinging the outer wall of Schlemm’s canal, the
                    intraocular implant having a fluid passageway there
                    through, a distal end and a proximal end, the distal end
                    being positioned adjacent the inner wall of Schlemm’s
                    canal and spaced from the outer wall of Schlemm’s canal,
                    and the proximal end being positioned at the anterior
                    chamber of the eye so as to enable the fluid to flow from
                    the anterior chamber of the eye into Schlemm’s canal; and
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 3 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 4 of 12 Page ID #:3040


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        SACV 18-620 JVS(JDEx)                                  Date   December 13, 2018

 Title           Glaukos Corp. v. Ivantis, Inc.

                     securing the intraocular implant in place so that it does not
                     ordinarily impinge the outer wall of Schlemm’s canal,
                     thereby avoiding trauma to the outer wall of Schlemm’s
                     canal and reducing the likelihood of stimulating an
                     inflammatory cascade and subsequent scar tissue.

    Id. at GKOS00008534, col. 18 (emphasis added). Device claim 15 recites in relevant
    part:

                     a fastening member for securing the implant in place so as
                     not to impinge the outer wall of Schlemm’s canal, thereby
                     avoiding trauma to the outer wall of Schlemm’s canal and
                     reducing the likelihood of stimulating an inflammatory
                     cascade and subsequent scar tissue.

    Id. at GKOS00008535, col. 20 (emphasis added). The ‘659 Patent Notice of
    Allowance states:

                     The instant claims are drawn to an intraocular implant and
                     method for inserting said implant. The implant is
                     configured to be implanted and secured such that the
                     proximal end is disposed within the anterior chamber and
                     the distal end is disposed adjacent the inner wall of
                     Schlemm’s canal and spaced from the outer wall of
                     Schlemm’s canal, thereby allowing aqueous humor to be
                     transferred from the anterior chamber, through the
                     trabecular meshwork, and into Schlemm’s canal.

    Id. at GKOS00008453 (emphasis in original).

                2.   The ‘741 and ‘357 Patents

          Like the ‘659 Patent, the ‘741 and ‘357 Patents were initially rejected based on
    the Lynch, Bergheim, and Ritch patents. Id., Ex. L at GKOS00008573–79, 8632–38;
    Ex. M at GKOS00009851, 10165–67. The claims again were allowed only after
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                          Page 4 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 5 of 12 Page ID #:3041


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        SACV 18-620 JVS(JDEx)                                    Date   December 13, 2018

 Title           Glaukos Corp. v. Ivantis, Inc.

    Berlin added limitations, including inhibiting contact with the outer wall of
    Schlemm’s canal. Id. at GKOS00009737–38; Ex. M at GKOS00010352. The ‘741
    Patent Notice of Allowance states:

                      The instant claims are allowable for substantially the same
                      reasons as the parent application (11/970,488; issued as US
                      Patent No. 8,540,659), which correspond to pages 11-12 of
                      applicant’s arguments filed in the instant application on
                      7/12/16. The prior art does not teach or suggest an implant
                      having a distal portion that is configured to substantially
                      inhibit contact with the outer wall of Schlemm’s canal
                      when the contact surface of the distal portion engages the
                      inner wall of Schlemm’s canal and self-retains the implant
                      with the inner wall of Schlemm’s canal.

    Id., Ex. L at GKOS00009737–38 (emphasis added). Similarly, the ‘357 Patent Notice
    of Allowance states:

                      The instant claims are allowable for similar reasons as
                      discussed in parent application 14/028,460 (issued as US
                      Patent No. 9,603,741). The closest prior art (Bergheim,
                      cited in the previous office action) does not teach or
                      suggest an implant that is configured to contact only the
                      inner wall of Schlemm’s canal (i.e. inhibit contact with the
                      outer wall of Schlemm’s canal). By only contacting the
                      inner wall and inhibiting contact with the outer wall, the
                      instant invention allows prevents collector channels on the
                      outer wall of Schlemm’s canal from being blocked.

    Id., Ex. M at GKOS00010352 (emphasis added).

                Claims 1 and 14 of the ‘741 Patent both recite in part:

                      . . . the distal portion configured to substantially inhibit
                      contact with the outer wall of Schlemm’s canal when the
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                           Page 5 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 6 of 12 Page ID #:3042


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        SACV 18-620 JVS(JDEx)                                   Date   December 13, 2018

 Title           Glaukos Corp. v. Ivantis, Inc.

                      contact surface of the distal portion engages the inner wall
                      of Schlemm’s canal and self-retains the implant with the
                      inner wall of Schlemm’s canal . . . .

    Id., Ex. L at GKOS00009833, col. 19, 20 (emphasis added). Claim 29 recites:

                      . . . the distal portion is sized and shaped to engage a wall
                      of Schlemm’s canal and wherein engagement of the wall of
                      Schlemm’s canal is limited to engagement of an inner wall
                      of Schlemm’s canal.

    Id., col. 22 (emphasis added). And claim 33 similarly recites “. . . a distal portion
    of the implant engages a wall of Schlemm’s canal and wherein engagement of the
    wall of Schlemm’s canal is limited to an inner wall of Schlemm’s canal.” Id.
    (emphasis added).

                Lastly, Claims 1 and 13 of the ‘357 Patent recite in relevant part:

                      . . . the distal portion sized and shaped to substantially
                      inhibit contact with collector channels on the outer wall of
                      the Schlemm’s canal when the contact surface of the distal
                      portion engages the inner wall of the Schlemm’s canal and
                      self-retains the implant with engagement of the inner wall
                      of the Schlemm’s canal . . . .

    Id., Ex. M at GKOS00010412, col. 19, 20 (emphasis added).

    D.          Discovery

           Ivantis propounded its initial sets of interrogatories and document requests
    on August 22, 2018. Krishnan Decl. ¶¶ 4, 9, Exs. 1–2. On August 27, Glaukos
    notified Ivantis that it intended to move to dismiss Ivantis’s counterclaims,
    including because Ivantis provided “no facts that could support a claim of
    infringement.” Glasser 56(d) Decl., Docket No. 69-1 ¶ 3, Ex. 1. Glaukos elected
    not to move to dismiss after Ivantis represented it would serve Infringement
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                          Page 6 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 7 of 12 Page ID #:3043


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 18-620 JVS(JDEx)                            Date   December 13, 2018

 Title          Glaukos Corp. v. Ivantis, Inc.

    Contentions on October 1, 2108, providing support for its counterclaim. Id. ¶¶
    4–5. Glaukos responded to Ivantis’s discovery requests on September 21, 2018.
    Krishnan Decl., Exs. 3–4. On October 4, 2018, Ivantis invited Glaukos to meet
    and confer regarding discovery disputes. Id. ¶ 14, Ex. 9. On October 15, 2018, the
    parties held a telephonic meet and confer. Id. ¶¶ 16–17. On October 31, 2018,
    Ivantis sent Glaukos a letter detailing its view of the deficiencies in Glaukos’s
    discovery responses to date. Id. ¶ 17, Ex. 10.

           On November 2, 2018, Glaukos informed Ivantis that it intended to file an
    early summary judgment motion of non-infringement. Id. ¶ 18. The parties met
    and conferred on November 5, 2018, during which Ivantis explained its position
    that the motion is premature, its resolution requires claim construction, Glaukos
    has inadequately responded to discovery, and additional depositions and expert
    discovery are necessary. Id. ¶ 19, Ex. 11. Ivantis stated that it would seek
    deferment of summary judgment under Rule 56(d). Glasser 56(d) Decl. ¶ 12.
    Glaukos also rejected Ivantis’s offer of an accelerated schedule under which
    Glaukos’s motion would have been heard in early 2019 provided that Glaukos
    produced documents promptly and made key witnesses available for deposition.
    Krishnan Decl. ¶ 20, Ex. 11. Rather, Ivantis agreed that it would not object to the
    hearing date if Glaukos provided it with an advance copy of its summary judgment
    brief on November 7, before filing it with the Court. Glasser 56(d) Decl. ¶ 7.

            On November 7, 2018, Glaukos responded to Ivantis’s October 31 discovery
    letter. Krishan Decl. ¶ 21, Ex. 12. The same day, Glaukos served Ivantis with a
    copy of its memorandum of points and authorities in support of its motion for
    summary judgment. Id. On November 11, after the instant motion was filed,
    Ivantis served another set of Requests for Production which it argues targeted
    documents necessary to oppose Glaukos’s motion. Id. ¶ 30, Ex. 13. Ivantis asked
    Glaukos to produce the documents by noon on November 15; Glaukos responded
    after 5 p.m. on the 15th. Id., Ex. 15. Glaukos either produced responsive
    documents or explained that it had already produced responsive material, or that
    materials were publicly available. Id.; Glasser 56(d) Decl. ¶¶ 14–16. Among other
    things, Glaukos produced additional documentation regarding Schlemm’s canal, all
    documents relating to the YouTube posting identified in Ivantis’s Infringement
    Contentions, documentation of Glaukos’s early designs and prototypes for the
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                      Page 7 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 8 of 12 Page ID #:3044


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 18-620 JVS(JDEx)                                        Date    December 13, 2018

 Title          Glaukos Corp. v. Ivantis, Inc.

    Inject and related designs, and the published fluid-dynamics modelling created by
    the University of Colorado for the Inject. Glasser 56(d) Decl. ¶¶ 15–16; Krishnan
    Decl., Ex. 15.

          Both parties have agreed to produce non-infringement contentions in
    December 2018. Glasser 56(d) Decl. ¶ 18. Both parties have produced documents
    consisting of about 12,000 pages each. Glasser 56(d) Decl. ¶ 8. To date, there
    have been no depositions, claim construction exchanges, or expert discovery in this
    case. Krishnan Decl. ¶¶ 19, 24–25.

                                       II. LEGAL STANDARDS

           Summary judgment is appropriate where the record, read in the light most
    favorable to the nonmovant,1 indicates “that there is no genuine dispute as to any
    material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
    Civ. P. 56(a)2; see also MEMC Elec. Materials, Inc. v. Mitsubishi Materials Silicon
    Corp., 420 F.3d 1369, 1373 (Fed. Cir. 2005). The burden initially is on the moving
    party to demonstrate an absence of a genuine issue of material fact. Id.; see also
    Celotex Corp. v. Catrett, 477 U.S. 317, 322–24 (1986). If, and only if, the moving
    party meets its burden, then the non-moving party must produce specific evidence
    to rebut the moving party’s claim and create a genuine dispute of material fact.
    MEMC, 420 F.3d at 1373; see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
    250 (1986). If the non-moving party meets this burden, then the motion will be
    denied. See generally Bose Corp. v. JBL, Inc., 274 F.3d 1354, 1360 (Fed. Cir.
    2001).



         1
         “In determining any motion for summary judgment or partial summary judgment, the Court
may assume that the material facts as claimed and adequately supported by the moving party are
admitted to exist without controversy except to the extent that such material facts are (a) included in the
‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written evidence filed in
opposition to the motion.” L.R. 56-3.
         2
       Rule 56 was amended in 2010. Subdivision (a), as amended, “carries forward the summary-
judgment standard expressed in former subdivision (c), changing only one word — genuine ‘issue’
becomes genuine ‘dispute.’” Fed. R. Civ. P. 56, Notes of Advisory Committee on 2010 amendments.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 8 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 9 of 12 Page ID #:3045


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        SACV 18-620 JVS(JDEx)                                  Date    December 13, 2018

 Title           Glaukos Corp. v. Ivantis, Inc.

                                          III. DISCUSSION

           Federal Rule of Civil Procedure 56(d) provides that “if a nonmovant shows
    by affidavit or declaration that, for specified reasons, it cannot present facts
    essential to justify its opposition, the court may: (1) defer considering the motion
    or deny it; (2) allow time to obtain affidavits or declarations or to take discovery;
    or (3) issue any other appropriate order.” A district court should generally rule on
    a party’s Rule 56(d) request before ruling on the merits of a summary judgment
    motion. See Garrett v. City & Cty. of S.F., 818 F.2d 1515, 1518–19 (9th Cir.
    1987).3 A court may deny the request if further discovery would not impact the
    summary judgment ruling. Bank of Am., NT & SA v. PENGWIN, 175 F.3d 1109,
    1118 (9th Cir. 1999).

           A party seeking relief under Rule 56(d) must show “(1) it has set forth in
    affidavit form the specific facts it hopes to elicit from further discovery; (2) the
    facts sought exist; and (3) the sought-after facts are essential to oppose summary
    judgment.” Family Home and Finance Ctr., Inc. v. Federal Home Loan Mortg.
    Corp., 525 F.3d 822, 827 (9th Cir. 2008) (citation omitted). Failure to comply with
    these requirements is grounds for denying discovery and proceeding to summary
    judgment. Id. “The burden is on the party seeking additional discovery to proffer
    sufficient facts to show that the evidence sought exists, and that it would prevent
    summary judgment.” Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 n.6
    (9th Cir. 2001). “Bare allegations or vague assertions of the need for discovery are
    not enough” to satisfy the Rule 56(d) standard. Livingston v. 3M Co., No. 2:12-
    cv-01220-SVW-DTB, 2013 WL 12129394, at *11 (C.D. Cal. July 11, 2013)
    (internal quotation marks omitted). Furthermore, “[d]iligence in seeking discovery
    is required before relief may be granted pursuant to Rule 56(d).” Russell v. Aurora
    Bank, FSB, No. SACV 13-852 JVS (ANx), 2014 WL 12603076, at *2 (C.D. Cal.
    Sept. 19, 2014) (Selna, J.) (citing Panatronic USA v. AT&T Corp., 287 F.3d 840,
    846 (9th Cir. 2002)).

                Ivantis argues first that the Court should defer summary judgment at this

         3
       Garrett refers to Rule 56(f), which at the time governed requests for continuances on summary
judgment. Fed. R. Civ. P. 56, Advisory Committee Notes, 2010 Amendment.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                             Page 9 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 10 of 12 Page ID #:3046


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        SACV 18-620 JVS(JDEx)                                Date   December 13, 2018

 Title           Glaukos Corp. v. Ivantis, Inc.

    “preliminary stage” of discovery . 56(d) Mot., Docket No. 64-1 at 9. However,
    summary judgment is appropriately heard early in the discovery process and prior
    to a full Markman hearing where further discovery would not be material to
    summary judgment. See, e.g., Pazandeh v. Yamaha Corp. of Am., No. 16-01849
    JVS (DFMx), 2017 WL 6940551, at *9 (C.D. Cal. July 25, 2017); Universal
    Electronics, Inc. v. Logitech, Inc., No. SACV 11-01056-JVS (ANx), 2012 WL
    13028642, at *12 (C.D. Cal. May 9, 2012); Stern v. Sequal Techs., Inc., 840 F.
    Supp. 2d 1260, 1274 (W.D. Wash. 2012). Ivantis does not cite any case law to the
    contrary; rather, the cases upon which Ivantis relies to argue that summary
    judgment is premature concerned situations in which a party had been deprived of
    essential discovery. See Baron Servs., Inc. v. Media Weather Innovations LLC,
    717 F.3d 907, 913–14 (Fed. Cir. 2013) (nonmovant had not had a chance to
    examine source code, made specific showing of what it expected to find in the
    code, and how such information would defeat summary judgment); Seismic
    Structural Design Assoc., Inc. v. Gensler, No. 11-cv-04472 SJO (SSx), 2013 WL
    12122303, at *10 (C.D. Cal. Jan. 17, 2013) (defendant moved for summary
    judgment of invalidity before any discovery); Essociate, Inc. v. Voom Media
    Corp., No. SACV 12-02156 JVS (MLGx), 2013 WL 12085839, at *2 (C.D. Cal.
    Aug. 15, 2013) (nonmovant offered specific explanation of facts sought and how
    they would show infringement). Therefore, the key issue is whether Ivantis has
    met its burden of identifying facts likely to be revealed through further discovery
    which are essential to its opposition to Glaukos’s motion for summary judgment.

           As noted, to defer summary judgment under Rule 56(d), the nonmovant
    must identify “specific facts he hopes to elicit from further discovery” and show
    that “the facts sought not only exist but are essential to oppose summary
    judgment.” Amgen Inc. v. Sandoz Inc., 295 F. Supp. 3d 1062, 1070 (N.D. Cal.
    2017). Therefore, the nonmovant must demonstrate a “plausible basis for
    believing that additional discovery would reveal” the information sought. Accent
    Packaging, Inc. v. Leggett & Platt, Inc., 707 F.3d 1318, 1328 (Fed. Cir. 2013). On
    a motion for summary judgment of noninfringement, the nonmovant must show the
    facts sought are “material to the finding of noninfringement.” Amgen, 295 F.
    Supp. 3d at 1071.

                Ivantis lists seven categories of information sought: (1) whether and how
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                        Page 10 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 11 of 12 Page ID #:3047


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 18-620 JVS(JDEx)                              Date   December 13, 2018

 Title          Glaukos Corp. v. Ivantis, Inc.

    Glaukos designed the Inject to avoid irritating or inflaming the outer wall of
    Schlemm’s canal; (2) the data, documents, and things within Glaukos’s possession,
    custody, or control relating to the position of the Inject within Schlemm’s canal
    and the trauma that the Inject causes to the outer wall of the canal when implanted;
    (3) whether and how the Inject would function if its central outlet were perpetually
    obstructed by tissue, and why Glaukos allegedly designed the Inject to function in
    this manner; (4) Glaukos’s involvement in preparing, approving, or using the
    YouTube animation in Ivantis’s opposition, and any other materials that depict or
    describe the Inject as not impinging the outer wall of Schlemm’s canal; (5) the
    identities of Glaukos employees and affiliates involved in designing the Inject
    and/or knowledgeable of its position within Schlemm’s canal, and the information
    they possess on these subjects; (6) whether and how the dimensions of Schlemm’s
    canal are affected by implantation of the Inject; and (7) whether and how fluid
    dynamics affect the placement and utility of the Inject, including its relation to the
    outer wall of Schlemm’s canal. Krishnan Decl. ¶ 35. Ivantis also argues that it has
    received incomplete production on requests for documents relating to the Inject’s
    design history, the structure, function, and intended use of the Inject, publications
    discussing the Inject, and competitive analysis, clinical trials, and testing of the
    Inject. Id. ¶ 29.

           Glaukos has already produced specifications of the Inject, relevant scientific
    articles, early internal design documents, the Inject Directions for Use, the Inject
    surgeon training materials, the fluid dynamics modelling for the Inject, and all
    known images of actual Inject devices in human eyes showing the relationship of
    the device to the outer wall of Schlemm’s canal. Glasser 56(d) Decl. ¶¶ 9–11, Ex.
    2; Glasser Decl., Exs. D, E. Furthermore, information about clinical trials and
    testing is available from Glaukos’s website, the FDA website, and publically-
    available medical journals. See Glasser 56(d) Decl. ¶ 14; Krishnan Decl., Ex. 15.

           The Court is persuaded that further discovery responsive to Glaukos’s
    motion likely exists which is essential to Ivantis’s opposition. At the hearing,
    Ivantis argued that further discovery concerning the design and development of the
    Inject as related to Ivantis’s infringement claims likely exists given that the Inject
    was developed for years, has had two different design iterations, and was approved
    by the FDA. The Court agrees. At a minimum, Ivantis should be granted the
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 11 of 12
Case 8:18-cv-00620-JVS-JDE Document 81 Filed 12/13/18 Page 12 of 12 Page ID #:3048


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 18-620 JVS(JDEx)                                        Date     December 13, 2018

 Title          Glaukos Corp. v. Ivantis, Inc.

    opportunity to depose individuals affiliated with Glaukos with knowledge of the
    design and development process of the Inject as related to the claims at issue. In
    addition, Ivantis should be able to depose individuals with knowledge of the
    sources of relevant information, e.g., the YouTube video Ivantis purports to use in
    opposition to Glaukos’s arguments in favor of non-infringement. The Court finds
    that Ivantis has demonstrated a plausible basis for the belief that essential facts to
    its opposition exist and are likely to be revealed through further discovery. See
    Accent Packaging, 707 F.3d at 1328. Therefore, Glaukos’s motion for summary
    judgment is premature.

           Accordingly, Ivantis’s request to defer summary judgment pursuant to Rule
    56(d) is granted.

                                       IV. CONCLUSION

           For the foregoing reasons, the Court denies Glaukos’s motion for summary
    judgment of non-infringement without prejudice and grants Ivantis’s motion to
    defer summary judgment.

           Glaukos’s motion is continued for 90 days to March 11, 2019 at 1:30 p.m.
    Ivantis shall make any further filing by February 25, 2019; Glaukos may file a
    reply not later than March 4, 2019.

           Pending resolution of Glaukos’s motion for summary judgment of non-
    infringement, the Court vacates the claim construction briefing schedule and April
    15, 2019 claim construction hearing date as set in the Case Schedule at Docket No.
    51.

                    IT IS SO ORDERED.
                                                                                              :      00

                                                      Initials of Preparer      kjt




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                     Page 12 of 12
